DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are now allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, an endoscope comprising:
a proximal portion including a connector attached to a cable, the cable coupled to a light source; 
an insertion section having tubular form, the insertion section fixed to the proximal portion and extending from the proximal portion; 
a reflection surface configured to reflect light received from the connector to inside the proximal portion and into the insertion section, 
a first optical system comprising at least one optical fiber, the first optical system configured to transmit the light provided inside the insertion section by the reflector to a distal end of the insertion portion, such that the light irradiates a subject from the distal end of the insertion section, 
a second optical system comprising at least one lens, the second optical system configured to receive light reflected from the subject and convey it from the distal end of the insertion section to a proximal end of the insertion section at the proximal portion, wherein
the connector is configured to be rotatable with respect to another portion of the proximal portion, such that it rotates around a central axis of the insertion section. 
Niimura et al. (JP 2000316794A) discloses the above except for the reflection surface. 
Sano et al. (USPN 5,588,950) teaches the above except for that the connector is configured to be rotatable within the proximal portion, such that it rotates around a central axis of the insertion section with respect to the proximal portion, instead teaching that the connector is configured to rotate around an axis transverse to a central axis of the insertion section with respect to the proximal portion. 
Lucey et al. (USPN 5,621,830) teaches an endoscope where a connector between a proximal portion and an insertion section is configured to rotate with respect to the insertion section about a central axis of the insertion section, the connector configured to convey light from a cable entering the proximal portion to the inside of the insertion section, the endoscope also comprising the first and second optical systems above. 
There is no reason or suggestion provided in the prior art to modify the above prior art to have the additional features as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795